Citation Nr: 0913672	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO. 05-38 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran had active duty service from December 1954 to 
April 1959 and from May 1959 to May 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The Veteran testified at a hearing at a Board hearing 
at the RO in January 2009. 


FINDING OF FACT

With resolution of the benefit of the doubt in the Veteran's 
favor, the Veteran's current back disability is etiologically 
related to his period of active duty service.


CONCLUSION OF LAW

The criteria to establish service connection for a back 
disability have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has a back disability that is 
etiologically related to his period of active duty service. 
Having carefully considered the claim in light of the record 
and the applicable law, and resolving any benefit of the 
doubt in favor of the Veteran under the provisions of 
38 U.S.C.A. § 5107(b), the Board finds that the Veteran's 
current back disability is etiologically related to his 
period of active duty service.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

The evidence of record includes three medical opinions which 
address the salient issue of whether or not the Veteran's 
current back disability is etiologically related to his 
period of active duty service. 

A January 2006 VA examiner noted the Veteran's allegations of 
back injury during active duty service and his 1986 surgery 
following an injury at his place of employment. He opined 
that there probably is a connection between the Veteran's 
current lumbar disorder and his in-service back disorder. 
Although the examiner did not determine that the single 
injury that initiated the low back symptoms was the cause of 
all the Veteran's back trouble, he observed that the cause of 
the Veteran's back disability was the degeneration of the 
connective tissue in his disk, which was an ongoing problem 
throughout this life and that the Veteran's active years in 
the service were contributory to the ongoing disorder. The 
examiner opined that the Veteran's active duty service was a 
contributing factor to his current back disability and that 
he would estimate its contribution to be 25 percent of the 
Veteran's current back disability.

The January 2006 VA examiner subsequently reviewed the 
Veteran's claims file and noted that the Veteran's service 
treatment records (STRs) have three references to back pain. 
The first reference is from a January 10, 1964 clinic note 
from Bowling Air Force Base which states that the Veteran had 
low back pain for the past three years, worse during the 
previous week. He was treated with conservative management. 
X-rays possibly were ordered, but the x-ray report was not 
associated with the claims file. The Veteran was also seen on 
February 24, 1964 for recurrent back pain and again was 
treated conservatively. A separate document notes that the 
primary diagnosis was chronic back strain. There was no 
physical examination described except on the January 10, 1964 
clinic visit and there were no x-ray reports. After reviewing 
the Veteran's claims file, the January 2006 examiner did not 
alter his previous opinion.

A February 2006 letter from F.S., M.D., states that the 
physician reviewed the Veteran's medical records, including 
his STRs, and concluded that the Veteran's present back 
disability was more likely than not due to the injury that he 
sustained in the military.

An April 2006 VA examiner reviewed the Veteran's claims file 
and noted only the January 1964 notation of back strain in 
service. The examiner noted that the Veteran had subsequent 
back injuries after discharge from active duty service, 
culminating in back surgery following an injury on the job in 
1986. The examiner opined that the Veteran's current back 
disability was not related to his active duty service injury 
because the active duty service injury resolved without any 
residual disability and because the Veteran had subsequent 
injuries to his back after discharge from active duty 
service.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

Two out of three competent medical opinions attribute a part, 
if not all, of the Veteran's current back disability to his 
back complaints noted during active duty service. Both of 
these opinions were based on a comprehensive review of the 
claims folder, as well as clinical interviews with the 
Veteran. As this evidence does not rule out such a connection 
between in-service events and the current disorder, nor is 
the countervailing opinion phrased in terms to positively 
exclude such a connection, the evidence is in approximate 
balance on this issue and entitlement to service connection 
for a back disability is warranted.

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  However, given the 
results favorable to the Veteran, further development under 
the VCAA or other law would not result in a more favorable 
result for the Veteran, or be of assistance to this inquiry.  


ORDER

Entitlement to service connection for a back disability is 
granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


